Citation Nr: 0532816	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-22 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of infectious mononucleosis.  

2.  Entitlement to service connection for infectious 
mononucleosis residuals.  

3.  Entitlement to service connection for a chronic liver 
disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and E. N.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1968 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Newark, New Jersey, VA Regional Office (RO).   

This case has previously come before the Board.  In October 
2003, the Board remanded the matters to the agency of 
original jurisdiction (AOJ) for additional development.  The 
case has been returned to the Board for further appellate 
review.  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in  September 2002.  A 
transcript of the hearing has been associated with the claims 
file.  The Board notes that appellant waived AOJ 
consideration of evidence submitted to the Board following 
the issuance of the last supplemental statement of the case.  


FINDINGS OF FACT

1.  Service connection for infectious mononucleosis residuals 
was denied in a January 1972 rating decision.  The appellant 
did not file a notice of disagreement and that decision is 
final.  

2.  The evidence added to the records since the prior 
decision is probative and relevant to the issue at hand.  

3.  No residuals of infectious mononucleosis are shown.  

4.  The evidence shows that the appellant did not have liver 
disease during active service or within one year of 
separation; and that his cryptogenic cirrhosis is not 
otherwise related to active service, including as a residual 
of infectious mononucleosis or exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The January 1972 rating decision denying service 
connection for infectious mononucleosis residuals is final.  
Evidence submitted since that decision is new and material.  
38 U.S.C.A. §§ 5108, 7105(a), (b) and (c), 7108; 38 C.F.R. §§ 
3.156, 20.200, 20.201, 20.302(a) (2005).

2.  Infectious mononucleosis residuals were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  A liver disability, disorder, diagnosed as cryptogenic 
cirrhosis, was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in April 2001.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the April 2001 
notice, the March 2002 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claim were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  New & Material Evidence

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2005).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

Analysis

The issue of service connection for infectious mononucleosis 
residuals was previously denied by the AOJ in January 1972.  
That decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

At the time of the prior decision, the record included the 
service medical records, statements from the appellant, and 
post service VA examination reports.  The evidence was 
reviewed and service connection for infectious mononucleosis 
residuals was denied.  38 U.S.C.A. § 7105.

At the time of the prior decision, the record established the 
appellant did not have residuals of in-service infectious 
mononucleosis.  There was no evidence linking any disorder 
manifested by symptoms of infectious mononucleosis to 
service.  

Since that determination, the appellant has applied to reopen 
his claim for entitlement to service connection for residuals 
of infectious mononucleosis, and specifically liver disease.  
The evidence submitted since the prior final decision in 
January 1972 is new and material.  By letter dated in April 
1998, the appellant's private physician, Dr. D. C. stated 
that, "there is no question in my mind that there may be a 
direct association between his previous hospital stay for his 
liver disorder, secondary to infectious mononucleosis and his 
possible exposure to Agent Orange."  The evidence is new and 
material, and the claim is reopened.

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
for cirrhosis may be presumed if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R §§ 3.307, 3.309. 

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes mellitus, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

Service connection on a presumptive basis for exposure to 
herbicides in Vietnam is limited to the following diagnoses:  
non-Hodgkin's lymphoma, soft-tissue sarcoma, chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, porphyria cutanea tarda, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), multiple myeloma, 
Type 2 diabetes, acute and subacute peripheral neuropathy, 
and prostate cancer.  See 38 U.S.C.A. § 1116(a)(2) (West 
2002); 38 C.F.R. § 3.309(e) (2005).

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes there has been no assertion of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Essentially, the appellant asserts that his liver disease is 
related to service.  More specifically, he contends that 
cryptogenic cirrhosis is a result of in-service 
mononucleosis, exposure to Agent Orange during service in 
Vietnam, or some other disease in service, to include liver 
disease.  

The Board notes that cirrhosis of the liver is listed as a 
disease subject to service connection pursuant to 38 U.S.C.A. 
§§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309 
(presumptions for certain chronic diseases).  The competent 
evidence shows that liver disease was not manifest during 
service or within one year of separation from service.  
Private treatment records first reflect a diagnosis of 
cirrhosis of the liver in October 1996.  He underwent a liver 
transplant in June 1997 with a diagnosis of cryptogenic 
cirrhosis.  

The issue in this matter requires competent evidence.  The 
appellant is competent to report his symptoms.  His opinion 
in regard to etiology, however, is not competent evidence, as 
he is a layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The appellant's assertions that he had liver disease during 
service is unsupported and not competent.  While service 
medical records show the appellant had some elevated serum 
glutamic oxaloacetic transaminase (SGOT) levels, there is no 
diagnosis of liver disease in service.  The March 2003 VA 
examiner specifically stated that liver disease did not have 
an onset in service.  To the extent that Dr. C. B. opined 
that the laboratory testing during service indicated that the 
appellant had liver disease, as noted, service medical 
records are negative for a diagnosis of liver disease and at 
separation in September 1971 the genito urinary system and 
abdomen and viscera were normal.  

Furthermore, while infectious mononucleosis was diagnosed in 
January 1969, there is no reliable evidence of residuals of 
infectious mononucleosis, to include liver disease and/or the 
necessity of a liver transplant.  The March 2003 VA examiner 
specifically stated that it was not likely that the 
appellant's liver disease had any relationship to his bout 
with infectious mononucleosis during service.  To the extent 
that Dr. C. B. asserted that SGOT levels in service 
represented liver disease or hepatitis, the Board notes that 
the March 2003 VA examiner specifically stated that while 90 
percent of patients with mononucleosis had elevation of 
hepatic transaminases, mononucleosis was not an etiology for 
cirrhosis of the liver.  As noted by both Dr. C. B. and the 
March 2003 VA examiner, cryptogenic cirrhosis refers to 
cirrhosis of unknown or indeterminate etiology.  

In regard to the appellant's assertion that his liver disease 
is related to exposure to Agent Orange exposure during 
service in Vietnam, the Board notes it is clear from the 
appellant's DD Form 214 that he served in Vietnam, and is 
presumed to have been exposed to Agent Orange.  The 
appellant's liver disease, however, is not a disease, which 
is presumptive of service-connection by reason of having a 
positive association with exposure to an herbicide agent.  To 
the extent that the appellant's private physician, Dr. C. D 
has related the appellant's liver disease to exposure to 
Agent Orange, the Board notes that that the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586-57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).  As noted below, the opinion of Dr. 
C. D. is unconvincing and less probative than another opinion 
of record.

In regard to direct service connection, as noted, service 
medical records are negative for a diagnosis of liver 
disease.  At separation, the genitourinary system, abdomen 
and viscera were normal.  Liver disease was not diagnosed 
until October 1996, many years after service.  While Dr. D. 
C. has related the appellant's liver disease to exposure to 
Agent Orange, his April 1998 opinion was equivocal, stating 
that Agent Orange may have played a role in the appellant's 
development of liver disease.  His September 2002 opinion, 
while less ambiguous, is lacking a foundation and of 
diminished probative value.  The Board has been presented 
with 

positive and negative evidence.  The opinions of Dr. D. C. 
are conclusory and nothing more than a statement of opinion.  
A mere statement of opinion, without more, does not provide 
an opportunity to explore the basis of the opinion.  See  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In regard to the opinions of Dr. C. B. and the VA examiner, 
each opinion is reasoned.  However, the opinion of the VA 
examiner is more convincing and more consistent with the 
record.  Dr. C. B. seems to create a diagnosis of hepatitis 
during service, where no others, including the in-service 
examiners, have entered such a diagnosis.  Furthermore, the 
treating and VA examiners have entered a diagnosis of 
"cryptogenic cirrhosis," which means that no etiology was 
able to be found.  The Board finds it unconvincing that Dr. 
C. B. has found either an etiology or an in-service onset 
when others have not.  

The Board finds the March 2003 VA opinion to be unequivocal 
and more probative.  That examiner specifically stated that 
it was not likely that the appellant's liver disease was due 
to Agent Orange exposure, noting no scientific data showing 
any link between liver disease and exposure to Agent Orange. 

In regard to service connection for residuals of infectious 
mononucleosis, as noted, the evidence establishes that liver 
disease is not a related to infectious mononucleosis.  No 
residuals of in-service infectious mononucleosis are shown.  

In summary, the most probative evidence establishes that 
liver disease did not have an onset in service, is not a 
residual of infectious mononucleosis, and is not a result of 
exposure to Agent Orange during service.  No residuals of 
infectious mononucleosis are shown.  The probative evidence 
establishes that the etiology of the appellant's cirrhosis of 
the liver is unknown.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  







ORDER

The application to reopen a claim of entitlement to service 
connection for infectious mononucleosis residuals, to include 
liver disease, is granted.

Service connection for infectious mononucleosis residuals is 
denied.  

Service connection for liver disease is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


